NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT



IVANKA CHOTREVA,                               )
                                               )
             Appellant,                        )
                                               )
v.                                             )         Case No. 2D18-1368
                                               )
BOYKO CHOTREV,                                 )
                                               )
             Appellee.                         )
                                               )

Opinion filed December 14, 2018.

Appeal from the Circuit Court for Pinellas
County; Peter Ramsberger, Judge.

Ama M. Appiah of Law Office of Ama N.
Appiah, P.A., St. Petersburg, for Appellant.

Michael J. Park of Park, Ossian, Barnaky,
& Park, P.A., Clearwater, for Appellee.


PER CURIAM.


             Affirmed.

NORTHCUTT, BLACK, and BADALAMENTI, JJ., Concur.